


Exhibit 10.47
WASHINGTON REAL ESTATE INVESTMENT TRUST
SHORT-TERM INCENTIVE PLAN
(Effective January 1, 2014)


ARTICLE I. INTRODUCTION


1.1Purpose. The purposes of the Washington Real Estate Investment Trust
Short-Term Incentive Plan (the “Plan”) contained herein are to allow Washington
Real Estate Investment Trust (the “Trust”) to attract and retain talented
executives, to provide incentives to executives to achieve certain performance
targets, and to link executive compensation to shareholder results by rewarding
competitive and superior performance. In furtherance of those purposes, the Plan
is designed to provide short-term incentive compensation to officers of the
Trust, the amount of which is dependent on the degree of attainment of certain
performance goals of the Trust over one-year performance periods beginning on or
after January 1, 2014.


1.2Background. The Plan replaces the Short-Term Incentive Plan that became
effective January 1, 2012 (the “Prior Plan”) with respect to one-year
performance periods beginning on or after January 1, 2014. The Prior Plan
remains in effect with respect to the one-year performance periods that began
January 1, 2012 and January 1, 2013.


1.3Overview. Each award under the Plan is comprised fifty percent (50%) of cash
and fifty percent (50%) of restricted common shares of the Trust, which
restricted common shares will have a value equal to the cash component of the
award. The cash and the restricted shares are each initially expressed as a
dollar amount that is a multiple of the participant’s annual base salary, which
multiple varies depending on the participant’s job position and the degree of
achievement of the performance goals over the one-year performance period under
the Plan. The cash component of the award is paid following completion of the
one-year performance period. The dollar amount attributable to the restricted
shares is converted into a number of restricted common shares. The restricted
shares are subject to a ratable vesting schedule that normally runs for three
years from the January 1 following completion of the one-year performance
period. Grants of restricted common shares under the Plan are made pursuant to
and from the common share reserve established under the Trust’s 2007 Omnibus
Long-Term Incentive Plan.


1.4Effective Date. This Plan is effective as of January 1, 2014 (the “Effective
Date”), and was approved by the Compensation Committee of the Board of Trustees
of the Trust (the “Committee”) and by the Board of Trustees of the Trust (the
“Board”) on March 27, 2014.


ARTICLE II. DEFINITIONS


2.1“Award” means an award of cash and Common Shares subject to vesting under the
Plan.


2.2“Cause” means





--------------------------------------------------------------------------------




(a)commission by the Participant of a felony or crime of moral turpitude;
(b)conduct by the Participant in the performance of the Participant’s duties to
the Trust which is illegal, dishonest, fraudulent or disloyal;


(c)the breach by the Participant of any fiduciary duty the Participant owes to
the Trust; or


(d)gross neglect of duty which is not cured by the Participant to the reasonable
satisfaction of the Trust within thirty (30) days of the Participant’s receipt
of written notice from the Trust advising the Participant of said gross neglect.


2.3“Change in Control” means an event or occurrence set forth in any one or more
of subsections (a) through (d) below (including any event or occurrence that
constitutes a Change in Control under one of such subsections but is
specifically exempted from another such subsection):


(a)the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership of any shares of
beneficial interest in the Trust if, after such acquisition, such Person
beneficially owns (within the meaning of rule 13d-3 promulgated under the
Exchange Act) forty percent (40%) or more of either (1) the then-outstanding
shares of beneficial interest in the Trust (the “Outstanding Trust Shares”) or
(2) the combined voting power of the then-outstanding shares of beneficial
interest the Trust entitled to vote generally in the election of trustees (the
“Outstanding Trust Voting Shares”); provided, however, that for purposes of this
subsection (a), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Trust or any corporation controlled by the Trust,
or (B) any acquisition by any corporation pursuant to a transaction which
complies with clauses (1) and (2) of subsection (c) of this Section; or


(b)such time as the Continuing Trustees (as defined below) do not constitute a
majority of the Board (or, if applicable, the board of directors or trustees of
a successor corporation or other entity to the Trust), where the term
“Continuing Trustee” means at any date a member of the Board (1) who was a
member of the Board on the date hereof or (2) who was nominated or elected
subsequent to the date hereof with the approval of other Board members who
themselves constitute Continuing Trustees at the time of such nomination or
election; provided, however, that there shall be excluded from this clause (2)
any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
trustees or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or


(c)the consummation of a merger, consolidation, reorganization, recapitalization
or statutory share exchange involving the Trust or a sale or other disposition
of all or substantially all of the assets of the Trust in one or a series of
transactions (a “Business Combination”), unless, immediately following such
Business Combination, each of the

2

--------------------------------------------------------------------------------




following two conditions is satisfied: (1) all or substantially all of the
individuals and entities who were the beneficial owners of the Outstanding Trust
Shares and Outstanding Trust Voting Shares immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of beneficial interest or stock, as the case may be, and
the combined voting power of the then-outstanding shares or stock, as the case
may be, entitled to vote generally in the election of trustees, or directors, as
the case may be, respectively, of the resulting or acquiring corporation or
other entity in such Business Combination (which shall include, without
limitation, a corporation or other entity which as a result of such transaction
owns the Trust or substantially all of the Trust’s assets either directly or
through one or more subsidiaries) (such resulting or acquiring corporation or
other entity referred to herein as the “Acquiring Entity”) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination, of the Outstanding Trust Shares and Outstanding Trust Voting
Shares, respectively; and (2) no Person (excluding the Acquiring Entity or any
employee benefit plan (or related trust) maintained or sponsored by the Trust or
by the Acquiring Entity) beneficially owns, directly or indirectly, 40% or more
of the then outstanding shares of beneficial interest or stock, as the case may
be, of the Acquiring Entity, or of the combined voting power of the
then-outstanding shares of such corporation or other entity entitled to vote
generally in the election of trustees or directors, as the case may be; or


(d)    a liquidation or dissolution of the Trust.


Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred unless the event also constitutes a “change in the ownership or
effective control of the corporation or in the ownership of a substantial
portion of the assets of the corporation” within the meaning of Section
409A(a)(2)(v) of the Internal Revenue Code.
2.4“Common Shares” means common shares of the Trust.


2.5“Core FAD” means core funds available for distribution of the Trust for the
Performance Period, as adjusted and calculated in accordance with the Trust’s
accounting principles.


2.6“Core FFO” means core funds from operations of the Trust for the Performance
Period, as adjusted and calculated in accordance with the Trust’s accounting
principles.


2.7“Disability” means any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, as a result of which the
Participant is receiving income replacement benefits for a period of not less
than three (3) months under an accident and health plan covering employees of
the Trust. The determination of whether the Participant’s physical or mental
impairment satisfies the conditions set forth in this Section shall be made
under a disability insurance program covering employees of the Trust; provided,
however, that if the Participant is determined to be totally disabled by the
Social Security Administration, his physical or mental impairment shall be
deemed to satisfy the conditions of this Section.



3

--------------------------------------------------------------------------------




2.8“Good Reason” means the occurrence of an event listed in Subsection (a), (b)
or (c) below:


(a)the Trust materially diminishes the Participant’s job responsibilities such
that the Participant would no longer have responsibilities substantially
equivalent to those of other officers holding an equivalent job position to that
held by the Participant before the diminution at companies with similar revenues
and market capitalization;


(b)the Trust reduces the Participant’s annual base salary (except for a
reduction that is a uniform percentage of annual base salary for each officer of
the Trust and does not exceed ten percent (10%) of annual base salary) or annual
bonus opportunity at high, target or threshold performance as a percentage of
annual base salary; or


(c)the Trust requires the Participant to relocate the Participant’s primary
place of employment to a new location that is more than fifty (50) miles from
its current location (determined using the most direct driving route), without
the Participant’s consent;


provided however, as to each event in Subsection (a), (b) or (c),
(i)the Participant gives written notice to the Trust within thirty (30) days
following the event or receipt of notice of the event of his objection to the
event;


(ii)the Trust fails to remedy the event within thirty (30) days following the
Participant’s written notice; and


(iii)the Participant terminates his employment within thirty (30) days following
the Trust’s failure to remedy the event.


2.9“Participant” means a person who participates in the Plan pursuant to Section
3.1.


2.10“Performance Period” means the period from and including January 1 through
the earlier of December 31 of that year or the date of a Change in Control.


2.11“Retire” means a Participant resigns upon or after reaching (a) age 55 and
being employed by the Trust for at least twenty (20) years, or (b) age 65.


2.12“Same Store NOI Growth” means the growth in same store net operating income
of the Trust for the Performance Period as compared to the prior Performance
Period, as adjusted and calculated in accordance with the Trust’s accounting
principles.


ARTICLE III. ELIGIBILITY AND ADMINISTRATION


3.1Eligibility. Officers of the Trust at the level of President and Chief
Executive Officer, Executive Vice President and Senior Vice President who are
employees of the Trust as of the first day of the Performance Period shall be
the initial Participants. The Committee may designate

4

--------------------------------------------------------------------------------




additional employees as Participants during the Performance Period. If the
Committee adds Participants after the first day of the Performance Period, the
Participant’s Award opportunity will be as established by the Committee by
written notice to the Participant in lieu of the level specified in Section 4.1.
Unless otherwise specified by the Committee, the Award for any Participant who
is not a Participant on the first day of the Performance Period shall be
prorated in the proportion that the number of days the Participant is employed
by the Trust during the Performance Period bears to the number of days in the
Performance Period. Once a person becomes a Participant in the Plan, the
Participant shall remain a Participant until any Award payable hereunder has
been paid and is vested or forfeited.


3.2Administration. The Plan shall be administered by the Committee, which shall
have discretionary authority to interpret and make all determinations relating
to the Plan. Any interpretation or determination by the Committee shall be
binding on all parties.


ARTICLE IV. AWARDS


4.1Award Opportunity. Each Participant’s total Award under the Plan with respect
to a Performance Period shall be divided into a cash component and a restricted
Common Shares component, each of which shall initially be stated as a percentage
of the Participant’s annual base salary determined as of the first day of that
Performance Period, which percentage shall depend upon the Participant’s
position and the degree of achievement of threshold, target, and high
performance goals for the Performance Period as set forth in the table below:


 
 
Cash Component (50%)
Restricted Share Component (50%)
 
 
 
Threshold
Target
High
Threshold
Target
High
 
 
President and Chief Executive Officer
58%
113%
195%
58%
113%
195%
 
 
 
 
 
 
 
 
 
 
 
Executive Vice President
48%
93%
160%
48%
93%
160%
 
 
 
 
 
 
 
 
 
 
 
Senior Vice President
35%
65%
115%
35%
65%
115%
 



4.2Performance Goals. The initial performance goals under the Plan are, and are
weighted, as follows:


(a)Aggregate financial performance goal (75% weighting in the aggregate and not
25% per metric), comprised of the following performance metrics:


(i)    Core FFO per share;

5

--------------------------------------------------------------------------------




(ii)    Core FAD per share; and
(iii)    Same Store NOI Growth; and
(b)Individual objectives goal (25% weighting).


The Committee shall establish guideline expectations for each performance metric
comprising the aggregate financial performance goal for each Performance Period,
but shall not establish specific threshold, target or high performance levels
for such performance metrics. Upon or following completion of the Performance
Period, (1) the degree of achievement of the aggregate financial performance
goal shall be determined by the Committee in its discretion (taking into account
absolute performance, performance relative to other companies in the industry,
the challenges faced by the Trust and/or the positive external circumstances
that may have beneficially impacted the Trust’s performance, input from the
Board and a written presentation on satisfaction of such aggregate financial
performance goal to be provided by the Chief Executive Officer), and (2) the
Committee shall evaluate the degree of achievement of the aggregate financial
performance goal on a scale of below 1 (below threshold), 1 (threshold), 2
(target) or 3 (high) or any fractional number between 1 and 3. If the Committee
determines that the degree of achievement of the aggregate financial performance
goal performance is a fractional number between 1 and 3, the portion of the
Award that is dependent upon the aggregate financial performance goal shall be
determined by linear interpolation. If the degree of achievement of the
aggregate financial performance goal falls below threshold, the portion of the
Award that is dependent on the aggregate financial performance goal shall not be
paid.


Upon or following completion of the Performance Period, (1) the degree of
achievement of the individual objectives goal shall be determined by the
Committee in its discretion with respect to the Chief Executive Officer, and by
the Chief Executive Officer or other immediate supervisor in his or her
discretion with respect to all other Participants (subject to final approval by
the Committee), and (2) the Committee shall evaluate the degree of achievement
of the individual objectives goal on a scale of below 1 (below threshold), 1
(threshold), 2 (target) or 3 (high) or any fractional number between 1 and 3. If
the Committee determines that the degree of achievement of the individual
objectives goal is a fractional number between 1 and 3, the portion of the Award
that is dependent upon the individual objectives goal shall be determined by
linear interpolation. If the degree of achievement of the individual objectives
goal falls below threshold, the portion of the Award that is dependent on the
individual objectives goal shall not be paid.


While the aggregate financial performance goal and the individual objectives
goal shall apply as of the Effective Date, such goals shall be re-evaluated by
the Committee (taking into account input from the Chief Executive Officer and
the Board) on an annual basis as to their appropriateness for use with respect
to the 2015 Performance Period and subsequent Performance Periods under the Plan
based on potential future changes in the Trust’s business goals and strategy.
Any modification to the performance goals shall be approved by the Committee and
the Board no later than the first ninety (90) days of the Performance Period in
which the modification is to take effect.



6

--------------------------------------------------------------------------------




4.3Eligibility for, Timing and Form of Payment of Award. Except as provided in
Section 4.3(d) or Sections 4.4 through 4.6, the Participant must be employed by
the Trust on the last day of the Performance Period to receive an Award, and the
Award shall be paid as follows:


(a)Upon or following the end of the Performance Period, the dollar amount
payable in cash and the dollar amount payable in restricted Common Shares
pursuant to Sections 4.1 and 4.2 shall be determined for each Participant;


(b)The dollar amount payable in cash for each Participant shall be paid in the
year following the Performance Period but no later than the fifteenth day of the
third month following the end of the Performance Period (except to the extent
that the Participant has made an election to defer the Award pursuant to Section
4.8);


(c)The dollar amount payable in restricted Common Shares for each Participant
shall be converted into a number of Common Shares by dividing the dollar amount
by the closing price per Common Share on the January 1 following the Performance
Period (or if such January 1 is not a trading day, the first trading day
preceding such January 1) on the exchange on which Common Shares are traded (the
“Restricted Shares”); and


(d)The Restricted Shares shall be issued in the year following the Performance
Period by no later than the fifteenth day of the third month following the end
of the Performance Period and shall be subject to vesting as described in
Section 4.4.


All such Common Shares shall be awarded under and in accordance with the Trust’s
2007 Omnibus Long Term Incentive Plan.
4.4Common Shares subject to Vesting. The Restricted Shares shall vest (1) as to
one-third of the shares on each of the first three anniversaries of the last day
of the Performance Period, subject to the Participant remaining employed by the
Trust through the applicable vesting date, (2) as to all of the shares, if
during the period from the last day of the Performance Period through the third
anniversary of the last day of the Performance Period, the Participant’s
employment is terminated by the Trust without Cause, or the Participant resigns
for Good Reason, Retires, dies or becomes subject to a Disability while employed
by the Trust, or a Change in Control occurs while the Participant is employed by
the Trust, or (3) if, and to the extent determined under Section 4.5 or 4.6, if
applicable.


4.5Qualifying Termination during the Performance Period. If during the
Performance Period, the Participant’s employment is terminated by the Trust
without Cause, or the Participant resigns with Good Reason, Retires, dies or
becomes subject to a Disability while employed by the Trust, the Participant
shall receive an Award calculated based on the actual levels of achievement of
the performance goals for the entire Performance Period, but the Award shall be
prorated in the proportion that the number of days elapsed from the beginning of
the Performance Period through the date the Participant ceases to be an employee
of the Trust bears to the total number of days in the Performance Period. In
such event, the Restricted Shares issued to the Participant with respect to such
Performance Period shall be fully vested.

7

--------------------------------------------------------------------------------






4.6Change in Control during the Performance Period. If a Change in Control
occurs while the Participant is employed by the Trust during the Performance
Period, the Participant shall receive an Award calculated based on the actual
levels of achievement of the prorated performance goals as of the date of the
Change in Control, but the Award shall be prorated in the proportion that the
number of days elapsed from the beginning of the Performance Period through the
date of the Change in Control bears to 365. In such event, the Restricted Shares
issued to the Participant with respect to such Performance Period shall be fully
vested and the number of shares shall be calculated based on the closing price
per Common Share on the exchange on which Common Shares are traded on the
trading day coinciding with (or if that is not a trading day, immediately
preceding) the date of the Change in Control, or if Common Shares are no longer
traded on an exchange as of such date, based on the value determined by the
Committee in its reasonable discretion based on the actual or implied price paid
in the Change in Control transaction. The Award shall be issued on the date of
the Change in Control.


4.7Forfeiture. Except as otherwise provided in this Article, any Award that is
not vested as of the earlier of termination of employment or the third
anniversary of the last day of the Performance Period in the case of the
Restricted Shares, shall be forfeited.


4.8Deferral Election as to Cash Portion of Award. Each Participant who is
eligible under the Trust’s Deferred Compensation Plan for Officers (the “DCP”)
may elect to defer the cash portion of the Award, to the extent permitted under
the DCP, by making a timely deferral election under the DCP. Elections must be
made by December 15 of the year prior to the Performance Period, unless
otherwise permitted by the DCP. If a Participant makes deferral election, the
deferral will be converted into restricted share units and held pursuant to the
DCP. The deferred restricted share units will be matched twenty-five percent
(25%) by the Trust in accordance with the terms of the DCP.


ARTICLE V. MISCELLANEOUS


5.1Dividends on Unvested Shares. Dividends declared with respect to unvested
Common Shares shall be paid currently.


5.2Payroll Withholding on Cash Portion of Award. The cash portion of the Award
shall be reduced by all required tax withholding and all other applicable
payroll deductions.


5.3Tax Withholding on Common Shares Portion of Award. In order to satisfy
applicable tax withholding, the portion of the Award payable in Common Shares
shall be reduced by that whole number of vested Common Shares which have a value
equal to the minimum amount of the required tax obligations imposed on the
Trust, and to the extent any remainder of the required tax withholding remains
unsatisfied because no fraction of a Common Share is reduced, the Trust shall
deduct the remainder from other cash payable to the Participant or if no cash is
payable to the Participant, the Trust may require the Participant to remit the
remainder.



8

--------------------------------------------------------------------------------




5.4Restrictions on Transfer. Except for the transfer by bequest or inheritance,
the Participant shall not have the right to make or permit to exist any transfer
or hypothecation, whether outright or as security, with or without
consideration, voluntary or involuntary, of all or any part of any right, title
or interest in or to an Award until such date as, and only to the extent that,
cash has been paid or vested shares have been issued. Any such disposition not
made in accordance with this Plan shall be deemed null and void. Any permitted
transferee under this Section shall be bound by the terms of this Plan.


5.5Change in Capitalization. The number and kind of shares issuable under this
Plan shall be subject to adjustment pursuant to the provisions of the Trust’s
2007 Omnibus Long-Term Incentive Plan.


5.6Successors. This Plan shall be binding upon and inure to the benefit of the
heirs, legal representatives, successors, and permitted assigns of the parties.


5.7Notice. Except as otherwise specified herein, all notices and other
communications under this Plan shall be in writing and shall be deemed to have
been given if personally delivered or if sent by registered or certified United
States mail, return receipt requested, postage prepaid, addressed to the
proposed recipient at the last known address of the recipient. Any party may
designate any other address to which notices shall be sent by giving notice of
the address to the other parties in the same manner as provided herein.


5.8Severability. In the event that any one or more of the provisions or portion
thereof contained in this Plan shall for any reason be held to be invalid,
illegal, or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Plan, and this Plan shall be
construed as if the invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.


5.9No Right to Continued Retention. Neither the establishment of the Plan nor
the Award hereunder shall be construed as giving any Participant the right to
continued service with the Trust.


5.10Interpretation and IRC Section 409A. Section headings used herein are for
convenience of reference only and shall not be considered in construing this
Plan. Sections 1.1 through 1.3 are intended to introduce and summarize the Plan
only and shall not apply for purposes of determining a Participant’s rights
under the Plan. Termination of employment under the Plan shall be considered to
have occurred for purposes of Sections 4.4 and 4.5 only if the Participant has a
termination of employment that constitutes a “separation from service” within
the meaning of Section 409A of the Internal Revenue Code. Awards under the Plan
that are not deferred under the DCP are intended to be exempt from Section 409A
as “short-term deferrals” within the meaning of the Treasury Regulations under
Section 409A, but in any event Awards under the Plan are payable on a specified
date or upon a Change in Control in compliance with Section 409A, and the Plan
shall be interpreted in a manner to be exempt from or otherwise in compliance
with Section 409A.



9

--------------------------------------------------------------------------------




5.11Amendment and Termination of the Plan. The Committee reserves the right to
amend or terminate the Plan at any time, provided that no amendment shall
deprive a Participant of any Award that is earned up to the date of the
amendment or termination or result in the acceleration of any award payable
under the Plan if such acceleration would result in any Participants incurring a
tax under Section 409A of the Internal Revenue Code.


5.12Governing Laws. The laws of the State of Maryland shall govern the Plan, to
the extent not preempted by federal law, without reference to the principles of
conflict of laws; provided, however, no Common Shares shall be issued except, in
the reasonable judgment of the Committee, in compliance with exemptions under
applicable securities laws.




 
 
 
 
 
 
 
 
 
 
 
 
WASHINGTON REAL ESTATE INVESTMENT TRUST
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Laura M. Franklin
 
 
 
 
 
Laura M. Franklin
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Title:
Executive Vice President Accounting and
 
 
 
 
 
Administration
 
 
 
 
 
 
 
 

        





10